Exhibit 10.3

 

ENTEGRIS, INC.

1999 LONG-TERM INCENTIVE AND

STOCK OPTION PLAN

 

1. Purpose. The purpose of the Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, its Subsidiaries and Affiliates, by
offering them an opportunity to participate in the Company’s future performance
through grants of Options and Awards. Capitalized terms not defined in the text
are defined in Section 23.

 

2. Types of Stock Options and Awards.

 

2.1 Options and Shares. Options granted under this Plan may be either: (a)
incentive stock options (“ISOs”) within the meaning of Section 422 of the
Revenue Code, or (b) nonqualified stock options (“NSOs”), as designated at the
time of grant. The Shares that may be purchased upon exercise of Options granted
under this Plan are shares of the Company’s Common Stock, $.01 par value per
share.

 

2.2 Awards. Awards granted under this Plan include Performance Awards
(denominated or payable in cash, Shares, other securities and other awards or
other property) and Restricted Stock Awards, as designated at the time of grant.

 

3. Shares Subject to The Plan.

 

3.1 Number of Shares Available. Subject to Section 3.2, the total number of
Shares reserved and available for grant and issuance pursuant to the Plan shall
be initially nine million (9,000,000) Shares. Such Shares may be either
authorized but unissued shares, or issued shares which have been reacquired by
the Company. Subject to Section 3.2, Shares shall again be available for grant
and issuance in connection with future Options or Awards under the Plan that:
(a) are subject to issuance upon exercise of an Option but cease to be subject
to such Option for any reason other than exercise of such Option; (b) are
subject to an Option or Award granted hereunder but are forfeited or are
repurchased by the Company at the original issue price; or (c) are subject to an
Option or Award that otherwise terminates without Shares being issued. The
Committee shall have the authority to replenish the Plan annually with
additional Shares by electing to increase the number of Shares available for
issuance under the Plan by up to four percent (4%) of the total outstanding
Shares of the Company, such election to be made within ninety (90) days after
the end of the fiscal year; provided, however, that the total number of Shares
reserved and available for grant pursuant to the Plan shall not exceed twenty
million (20,000,000) Shares. At all times during the term of this Plan, the
Company shall reserve and keep available such number of Shares as shall be
required to satisfy the requirements of outstanding Options and Awards under
this Plan.



--------------------------------------------------------------------------------

3.2 Adjustment of Shares. In the event that the number of outstanding Shares
change as a result of a stock dividend, recapitalization, stock split, reverse
stock split, subdivision, combination, reclassification or similar change in the
capital structure of the Company without consideration, then: (a) the number of
Shares reserved for issuance under this Plan; (b) the Exercise Prices of and
number of Shares subject to outstanding Options; (c) the number of Shares and
price per Share subject to outstanding Awards; and (iv) the amount payable in
connection with Awards, shall be proportionately adjusted, subject to any
required action by the Board or the shareholders of the Company and in
compliance with applicable securities laws; provided, however, that fractions of
a Share shall not be issued but shall either be paid in cash at Fair Market
Value or shall be rounded up to the nearest Share, as determined by the
Committee; and provided further that the Exercise Price of any Option may not be
decreased to below the par value of the Shares.

 

4. Eligibility. ISOs may be granted only to employees (including officers and
directors who are also employees) of the Company or of a Subsidiary of the
Company.

 

All other Options and Awards may be granted to employees, officers, directors,
consultants, independent contractors and advisors of the Company or any
Subsidiary or Affiliate of the Company; provided, however, that such
consultants, independent contractors and advisors render bona fide services not
in connection with the offer and sale of securities in a capital-raising
transaction. A person may be granted more than one Option and/or Award under the
Plan. The Company also may, from time to time and in the manner determined by
the Committee, substitute or assume outstanding options or performance or
restricted stock awards granted by another company, whether in connection with
an acquisition of such other company or otherwise.

 

5. Administration.

 

5.1 Committee Authority. This Plan shall be administered by the Committee or the
Board acting as the Committee. Subject to the general purposes, terms and
conditions of this Plan, and to the direction of the Board, the Committee shall
have full power to implement and carry out this Plan. The Committee shall have
the authority to:

 

  (a) Construe and interpret the Plan, any Option Agreement or Award Agreement
and any other agreement or document executed pursuant to this Plan.

 

  (b) Prescribe, amend and rescind rules and regulations relating to this Plan.

 

  (c) Select persons to receive Options or Awards.

 

  (d) Determine the form and terms of Options and Awards.

 

  (e) Determine the number of Shares or other consideration subject to Options
and Awards.

 

2



--------------------------------------------------------------------------------

  (f) Determine whether Options and Awards will be granted singly, in
combination, in tandem with, in replacement of or as alternatives to, other
Options and/or Awards under this Plan or any other incentive or compensation
plan of the Company or any Subsidiary or Affiliate of the Company.

 

  (g) Grant waivers of Plan, Option or Award conditions.

 

  (h) Determine the vesting, exercisabilty and payment of Options and Awards.

 

  (i) Correct any defect, supply any omission, or reconcile inconsistency in the
Plan, any Option, any Option Agreement or Award Agreement.

 

  (j) Determine whether an Option or Award has been earned.

 

  (k) Make all other determinations necessary or advisable for the
administration of this Plan.

 

5.2 Committee Discretion. Any determination made by the Committee with respect
to any Option or Award shall be made in its sole discretion at the time of grant
of the Option or the Award or, unless in contravention of any express term of
this Plan or the Option/Award, at any later time, and such determination shall
be final and binding on the Company and all persons having an interest in any
Option or Award under this Plan.

 

5.3 Exchange Act Requirements. If the Company is subject to the Exchange Act,
the Company will take appropriate steps to comply with the disinterested
director requirements of Section 16(b) of the Exchange Act, including but not
limited to, the appointment by the Board of a Committee consisting of not less
than two Persons (who are members of the Board), each of whom is a Disinterested
Person.

 

6. Terms and Conditions of Options. The Committee may grant Options to eligible
persons and shall determine whether such Options shall be ISOs within the
meaning of the Revenue Code or NSOs, the number of Shares subject to such
Options, the Exercise Price of such Options, the period during which such
Options may be exercised, and all other terms and conditions of such Options,
subject to the following:

 

6.1 Form of Option Grant. Each Option granted under this Plan shall be evidenced
by an Option Agreement which shall expressly identify the Option as an ISO or
NSO, and be in such form and contain such provisions (which need not be the same
for each Participant) as the Committee shall from time to time approve, and
which shall comply with and be subject to the terms and conditions of this Plan.

 

6.2 Date of Grant. The date of grant of an Option shall be the date on which the
Committee makes the determination to grant such Option unless otherwise
specified by the Committee.

 

3



--------------------------------------------------------------------------------

6.3 Exercise Period. Options shall be exercisable within the times or upon the
events determined by the Committee as set forth in the Option Agreement;
provided, however, that no ISO shall be exercisable after the expiration of ten
(10) years from the date the Option is granted; and provided further that no ISO
granted to a person who directly or by attribution owns more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Subsidiary of the Company (a “Ten Percent Shareholder”) shall be
exercisable after the expiration of five (5) years from the date the ISO is
granted.

 

6.4 Exercise Price. The Exercise Price shall be determined by the Committee when
the Option is granted, provided, however, that: (a) the Exercise Price of an ISO
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Shares on the date of grant; (b) the Exercise Price of any ISO granted to a
Ten Percent Shareholder shall not be less than one hundred ten percent (110%) of
the Fair Market Value of the Shares on the date of grant; and (c) the Exercise
Price of any Option may not be decreased to below the par value of the Shares,
if any.

 

6.5 Method of Exercise. Options may be exercised only by delivery to the Company
of a written stock option exercise agreement (the “Exercise Agreement”) in a
form approved by the Committee (which need not be the same for each
Participant), together with payment in full of the Exercise Price for the number
of Shares being purchased.

 

6.6 Limitations on ISOs. The aggregate Fair Market Value (determined as of the
date of grant) of Shares with respect to which ISOs are exercisable for the
first time by a Participant during any calendar year (under this Plan or under
any other incentive stock option plan of the Company or any Subsidiary or
Affiliate of the Company) shall not exceed One Hundred Thousand Dollars
($100,000). If the Fair Market Value of Shares on the date of grant with respect
to which ISOs are exercisable for the first time by a Participant during any
calendar year exceeds One Hundred Thousand Dollars ($100,000), the Options for
the first One Hundred Thousand Dollars ($100,000) worth of Shares to become
exercisable in such calendar year shall be ISOs and the Options for the amount
in excess of One Hundred Thousand Dollars ($100,000) that become exercisable in
that calendar year shall be NSOs. In the event that the Revenue Code or the
regulations promulgated thereunder are amended after the Effective Date of the
Plan to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISOs, such different limit shall be automatically
incorporated herein and shall apply to any Options granted after the effective
date of such amendment.

 

6.7 Modification, Extension or Renewal. The Administrator may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
thereof, provided that any such action may not, without the written consent of
the Eligible Director, impair any of the Eligible Director’s rights under any
Option previously granted. Except for adjustments made pursuant to Section 3.2,
an outstanding option granted under this Plan shall not be repriced.
Accordingly, the Exercise Price for any outstanding Option may not be decreased
after the date of grant, nor may any outstanding option granted under the Plan
be surrendered to the Company as consideration for the grant of a new option
with a lower Exercise Price, as the case may be, without shareholder approval of
any such action.

 

4



--------------------------------------------------------------------------------

6.8 No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs shall be interpreted, amended or altered, nor
shall any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Revenue Code or, without the
consent of the Participant affected, to disqualify any ISO under Section 422 of
the Revenue Code.

 

7. Payment For Shares Purchased Upon The Exercise of Options. Payment for Shares
upon the exercise of Options may be made in cash or by check or, or in any other
manner approved for the Participant by the Committee and where permitted by
Section 16(b) of the Exchange Act or other applicable law including, but not
limited to, cancellation of indebtedness, payment by a promissory note, waiver
of compensation, the surrender of other Company shares, or a cashless exercise
through the surrender of a portion of the Option.

 

8. Withholding Taxes. Whenever Shares and/or other property are to be issued
upon exercise of Options or Awards granted under this Plan, the Company may
require the Participant to remit to the Company an amount sufficient to satisfy
federal, state and local withholding tax requirements prior to the delivery of
any certificate or certificates for such Shares. Whenever, under this Plan,
payments in satisfaction of Options or Performance Awards are to be made in
cash, such payment shall be net of an amount sufficient to satisfy federal,
state and local withholding tax requirements.

 

9. Restricted Stock Awards. Awards of Shares subject to forfeiture and transfer
restrictions may be granted by the Committee. Any Restricted Stock Award shall
be evidenced by a Restricted Stock Award Agreement in such form as the Committee
shall from time to time approve, which agreement shall comply with and be
subject to the following terms and conditions and any additional terms and
conditions established by the Committee that are consistent with the terms of
the Plan.

 

9.1 Grant of Restricted Stock Awards. Each Restricted Stock Award made under the
Plan shall be for such number of Shares as shall be determined by the Committee
and set forth in the Restricted Stock Award Agreement containing the terms of
such Restricted Stock Award. The Restricted Stock Award Agreement shall set
forth a period of time during which the grantee must remain in the continuous
employment of the Company in order for the forfeiture and transfer restrictions
to lapse. If the Committee so determines, the restrictions may lapse during such
restricted period in installments with respect to specified portions of the
Shares covered by the Restricted Stock Award. The Restricted Stock Award
Agreement may also, in the discretion of the Committee, set forth performance or
other conditions that will subject the Shares to forfeiture and transfer
restrictions. The Committee may, at its discretion, waive all or any part of the
restrictions applicable to any or all outstanding Restricted Stock Awards.

 

9.2 Delivery of Shares and Restrictions. At the time of a Restricted Stock
Award, a certificate representing the number of Shares awarded thereunder shall
be registered in

 

5



--------------------------------------------------------------------------------

the name of the Participant. Such certificate shall be held by the Company or
any custodian appointed by the Company for the account of the Participant
subject to the terms and conditions of this Plan and the grant or award, and
shall bear such a legend setting forth the restrictions imposed thereon as the
Committee, in its discretion, may determine. The Participant shall have all
rights of a shareholder with respect to the Shares, including the right to
receive dividends and the right to vote such Shares, subject to the following
restrictions: (i) the Participant shall not be entitled to delivery of the stock
certificate until the expiration of the restricted period and the fulfillment of
any other restrictive conditions set forth in the Restricted Stock Award
Agreement with respect to such Shares; (ii) none of the Shares may be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of during such restricted period or until after the fulfillment of any such
other restrictive conditions; and (iii) except as otherwise determined by the
Committee, all of the Shares shall be forfeited and all rights of the grantee to
such Shares shall terminate, without further obligation on the part of the
Company, unless the Participant remains in the continuous employment of the
Company for the entire restricted period in relation to which such Shares were
granted and unless other restrictive conditions relating to the Restricted Stock
Award are met. Any Common Stock, any other securities of the Company and any
other property (except for cash dividends) distributed with respect to the
Shares subject to Restricted Stock Awards shall be subject to the same
restrictions, terms and conditions as such restricted Shares.

 

9.3 Termination of Restrictions. At the end of the restricted period and
provided that any other restrictive conditions of the Restricted Stock Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Restricted Stock Award Agreement relating to the
Restricted Stock Award or in this Plan shall lapse as to the Restricted Shares
subject thereto, and a stock certificate for the appropriate number of Shares,
free of the restrictions and the restricted stock legend, shall be delivered to
the Participant or the Participant’s beneficiary or estate, as the case my be.

 

10. Performance Awards.

 

10.1 Grant of Performance Awards. The Committee is further authorized to grant
Performance Awards. Subject to the terms of this Plan and any applicable award
agreement, a Performance Award granted under this Plan: (i) may be denominated
or payable in cash, Shares (including without limitation, restricted stock),
other securities, other awards or other property; and (ii) shall confer on the
Participant rights valued as determined by the Committee, in its discretion, and
payable to, or exercisable by, the Participant, in whole or in part, upon the
achievement of such performance goals during such performance periods as the
Committee, in its discretion, shall establish. Subject to the terms of this Plan
and any applicable award agreement, the performance goals to be achieved during
any performance period, the length of any performance period, the amount of any
Performance Award granted, and the amount of any payment or transfer to be made
by the Participant and by the Company under any Performance Award shall be
determined by the Committee.

 

6



--------------------------------------------------------------------------------

10.2 Shares Subject to Performance Awards. For purposes of this Section 10: (i)
if a Performance Award entitles the Participant to receive or purchase Shares,
the number of Shares covered by such Performance Award to which such Performance
Award relates shall be counted on the date of grant of such Performance Award
against the aggregate number of Shares available under this Plan; and (ii) if a
Performance Award entitles the Participant to receive cash payments but the
amount of such payments are denominated in or based on a number of Shares, the
number of Shares shall be counted on the date of grant of such Performance Award
against the aggregate number of shares available under this Plan; provided,
however, that Performance Awards that operate in tandem with (whether granted
simultaneously with or at a different time from), or that are substituted for,
other Performance Awards may be counted or not counted under procedures adopted
by the Committee in order to avoid double counting.

 

11. Privileges of Stock Ownership. No Participant shall have any of the rights
of a shareholder with respect to any Shares until the Shares are issued to the
Participant.

 

12. Transferability. Options and Awards granted under this Plan, and any
interest therein, shall not be transferable or assignable by a Participant, and
may not be made subject to execution, attachment or similar process, otherwise
than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Revenue Code or Title I of
the Employee Retirement Income Security Act (or the rules thereunder). During
the lifetime of the Participant an Option or Award shall be exercisable only by
the Participant, and any elections with respect to an Option or Award may be
made only by the Participant.

 

13. Restrictions on Shares. At the discretion of the Committee, the Company may
require that an Option or Award be subject to restrictions including, but not
limited to, a right of first refusal or a right to repurchase by the Company.

 

14. Certificates. All certificates for Shares or other securities delivered
under this Plan shall be subject to such stock transfer orders, legends and
other restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed.

 

15. Escrow; Pledge of Shares. To enforce any restrictions on a Participant’s
Shares, and/or to enforce any obligation of a Participant in connection with an
Option or Award the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Committee may cause a
legend or legends referencing such restrictions to be placed on the
certificates.

 

16. Securities Laws and Other Regulatory Compliance. An Option or Award shall
not be effective unless such Option or Award is in compliance with all
applicable federal and state securities laws, rules and regulations of any
governmental body, and the requirements of any stock exchange or automated
quotation system upon which the Shares may then be listed, as

 

7



--------------------------------------------------------------------------------

they are in effect on the date of grant of the Option or Award and also on the
date of exercise or other issuance of Shares. Notwithstanding any other
provision in this Plan, the Company shall have no obligation to issue or deliver
certificates for Shares under this Plan prior to: (a) obtaining any approvals
from governmental agencies that the Company determines are necessary or
advisable and/or (b) completion of any registration or other qualification of
such Shares under any state or federal law or ruling of any governmental body
that the Company determines to be necessary or advisable. The Company shall be
under no obligation to register the Shares with the SEC or to effect compliance
with the registration, qualification or listing requirements of any state
securities laws, stock exchange or automated quotation system, and the Company
shall have no liability for any inability or failure to do so.

 

17. No Obligation to Employ. Nothing in this Plan or any Option or Award granted
under this Plan shall confer or be deemed to confer on any Participant any right
to continue in the employ of or to continue any other relationship with, the
Company or any Subsidiary or Affiliate of the Company or limit in any way the
right of the Company or any Subsidiary or Affiliate of the Company to terminate
the Participant’s employment or other relationship at any time, with or without
cause.

 

18. Adoption and Shareholder Approval. This Plan shall become effective on the
date that it is adopted by the Board. This Plan shall be approved by the
shareholders of the Company (excluding Shares issued pursuant to this Plan),
consistent with applicable laws, within twelve (12) months before or after the
Effective Date.

 

19. Term of Plan. This Plan shall terminate ten (10) years from the Effective
Date or, if earlier, the date of shareholder approval.

 

20. Amendment or Termination of This Plan. The Board may at any time terminate
or amend this Plan in any respect, including, without limitation, amendment of
any form of Option Agreement or Award Agreement or instrument to be executed
pursuant to the Plan; provided, however, that the Board shall not, without the
approval of the shareholders of the Company, amend the Plan in any manner that
requires such shareholder approval pursuant to the Revenue Code or the
regulations promulgated thereunder as such provisions apply to ISO plans or
pursuant to the Exchange Act or Rule 16b-3 (or its successor), as amended,
thereunder.

 

21. Nonexclusivity of This Plan. Neither the adoption of this Plan by the Board,
the submission of this Plan to the shareholders of the Company for approval nor
any provision of this Plan shall be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable including, without limitation, the granting of stock options or
awards otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

22. Governing Law. This Plan and all agreements, documents and instruments
entered into pursuant to this Plan shall he governed by and construed in
accordance with the internal laws of the State of Minnesota, excluding that body
of law pertaining to conflict of law or choice of law.

 

8



--------------------------------------------------------------------------------

23. Definitions. As used in this Plan, the following terms shall have the
following meanings:

 

“Affiliate” means any corporation that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, another corporation, where “control” (including the terms “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power to cause the detection of the management and policies of the
corporation, whether through the ownership of voting securities, by contract or
otherwise.

 

“Award” means either a Performance Award or Restricted Stock Award granted under
this Plan, or both, as the context requires.

 

“Award Agreement” means either a Performance Award Agreement or Restricted Award
Agreement granted under this Plan, or both, as the context requires.

 

“Board” means the Board of Directors of the Company.

 

“Committee” means the committee appointed by the Board to administer this Plan,
or if no committee is appointed, the Board.

 

“Company” means Entegris, Inc., a corporation organized under the laws of the
State of Minnesota, or any successor corporation.

 

“Disability” means a disability, whether temporary or permanent, partial or
total, within the meaning of Section 22(e)(3) of the Revenue Code, as determined
by the Committee.

 

“Disinterested Person” means a director who has not, during the period that
person is a member of the Committee and for one year prior to service as a
member of the Committee, been granted or optioned equity securities pursuant to
the Plan or any other plan of the Company or any Subsidiary or Affiliate of the
Company, except in accordance with the requirements set forth in Rule
l6b-3(c)(2)(i) (and any successor regulation thereto) as promulgated by the SEC
under Section 16(b) of the Exchange Act, as such rule is amended from time to
time and as interpreted by the SEC.

 

“Effective Date” means the date on which the Board adopts this Plan.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exercise Price” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option.

 

“Fair Market Value” means, as of any date, the value of a Share of the Company’s
Common Stock determined as follows:

 

  (a) If such Common Stock is then quoted on the Nasdaq National Market System,
its last reported sale price on the Nasdaq National Market System or, if no such
reported sale takes place on such date, the average of the closing bid and asked
prices.

 

9



--------------------------------------------------------------------------------

  (b) If such Common Stock is publicly traded and is then listed on a national
securities exchange, the last reported sale price or, if no such reported sale
takes place on such date, the average of the closing bid and asked prices on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading.

 

  (c) If such Common Stock is publicly traded but is not quoted on the Nasdaq
National Market System nor listed or admitted to trading on a national
securities exchange, the average of the closing bid and asked prices on such
date, as reported by The Wall Street Journal, for the over-the-counter market.

 

  (d) If none of the foregoing is applicable, by the Board of Directors of the
Company in good faith.

 

“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.

 

“Option” means a contractual right to purchase Shares at sometime in the future
at a specified price.

 

“Option Agreement” means, with respect to each Option, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Option.

 

“Participant” means a person who receives an Option or Award under this Plan.

 

“Performance Award” means an award of cash, Shares or other property payable
upon the achievement of specific performance goals.

 

“Performance Award Agreement” means, with respect to each Performance Award, the
signed written agreement between the Company and the Participant setting forth
the terms and conditions of the Performance Award.

 

“Plan” means this Entegris, Inc. 1999 Long-Term Incentive and Stock Option Plan,
as amended from time to time.

 

“Restricted Stock Award” means an award of Shares subject to forfeiture and
transfer restrictions as determined by the Committee.

 

“Restricted Stock Award Agreement” means, with respect to each Restricted Stock
Agreement, the signed written agreement between the Company and the Participant
setting forth the terms and conditions of the Restricted Stock Award.

 

“Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“SEC” means the Securities and Exchange Commission.

 

10



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” mean shares of the Company’s Common Stock, $.01 par value per share,
reserved for issuance under this Plan, as adjusted pursuant to Sections 3 and 18
and any successor security.

 

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the time of granting of the
Option, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

 

11